Citation Nr: 1616218	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  09-47 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left knee disability to include as secondary to right knee disability.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a gastrointestinal disorder.

6.  Entitlement to a rating in excess of 20 percent for right knee disability based upon limitation of flexion.  

7.  Entitlement to a rating in excess of 30 percent for right knee laxity to include on an extraschedular basis.  

8.  Entitlement to an effective date earlier that February 19, 2009, for the award of a 30 percent rating for right knee disability based on laxity.  

9.  Entitlement to an effective date earlier than May 9, 2012, for the award of a 10 percent rating for a right knee disability based on limitation of extension.

10.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to October 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2008, March 2009, and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned in April 2012.  

During the pendency of this appeal, the RO increased the Veteran's rating for right knee laxity to 30 percent effective February 19, 2009.  As the higher rating does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This matter was previously remanded by the Board in October 2013 for additional development.

In a January 2016 written correspondence, the Veteran contended that an August 1986 rating decision contained clear and unmistakable error (CUE) in failing to grant the Veteran a 30 percent rating for a right knee disability.  However, the Board may not consider a CUE challenge to a final RO decision in the first instance as in such a circumstance, the Board is obligated to refer that theory of CUE to the RO for an initial decision.  Jarrell v. Nicholson, 20 Vet. App. 326 (2006).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for left knee disability, hemorrhoids, erectile dysfunction, hypertension, gastrointestinal disorder, increased rating for right knee laxity, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire period of appeal, the Veteran's right knee disability was manifested by flexion limited to, at worst, 25 degrees.

2.  Prior to February 19, 2009, the Veteran's right knee disability was not manifested by severe laxity. 

3.  Prior to May 9, 2012, the Veteran's right knee disability retained normal extension to 0 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right knee limitation of flexion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2015).

2.  The criteria for an effective date earlier than February 19, 2009, for a 30 percent for right knee laxity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for an effective date earlier than May 9, 2012, for a separate rating for limitation of right knee extension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a December 2007, August 2009 correspondences.
 
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2015 and October 2015 supplemental statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations and adequate opinions with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to those elements.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

The rating of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

A claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, but any separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.

Slight recurrent subluxation or lateral instability of the knee is rated 10 percent.  Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent.  Severe recurrent subluxation or lateral instability of the knee is rated as 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint, but only where the criteria for a compensable rating are met under each diagnostic code.  VAOGCPREC 9-2004.

A 10 percent rating is warranted for knee flexion limited to 45 degrees.  A 20 percent rating is warranted for knee flexion limited to 30 degrees.  A maximum 30 percent rating is warranted for knee flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

A 10 percent rating is warranted for knee extension limited to 10 degrees.  A 20 percent rating is warranted for knee extension limited to 15 degrees.  A 30 percent rating is warranted for knee extension limited to 20 degrees.  A 40 percent rating is warranted for knee extension limited to 30 degrees.  A maximum 50 percent rating is warranted for knee extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  These conditions are not shown on examination and the Board finds that application of those diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A January 2008 VA knee examination report shows the Veteran reported right knee pain that was intermittent.  It was reported to be exacerbated with rain and cold.  The Veteran reported frequent locking, instability, and swelling.  The Veteran reported that he had to walk carefully and could not run.  The Veteran reported that he worked as a forklift operation and denied any significant impairment of his work.  He reported that he could not mow his grass or do other yard work.  He reported that he experienced one or two flare-ups of pain a month lasting several days during which he limped.  He reported occasionally wearing a knee brace.  Range of motion was noted to 120 degrees to flexion, extension to 0 degrees, with pain noted.  The examiner reported that range of motion was not moderately limited following repetitive use on examination due to pain or fatigue.  Stability testing using Lachman and drawer test were normal.  Mild ligamentous laxity on varus and valgus stressing was noted.  Mild right knee crepitus was noted but no tenderness to palpation was shown.  The examiner reported that the Veteran could not tolerate the performance of the McMurray test due to pain.  The examiner diagnosed the Veteran with traumatic right knee arthritis.  

A February 2009 VA examination report shows that the Veteran reported constant pain with intermittent locking, instability, and swelling.  The Veteran reported flare ups every day at a high severity that lasted all day.  The Veteran was noted to use a knee brace and splint.  Physical examination shows that the Veteran was able to achieve extension to 0 degrees.  Flexion of the right knee was unable to be measured as the Veteran's knee was held in a flexed position.  The Veteran was diagnosed with right knee arthritis.  

An October 2009 VA examination reported shows that the Veteran reported knee pain that lasted for one month which altered his gait.  He also reported occasional swelling, locking, and instability.  No flare ups were reported.  The Veteran reported that he was unable to work due to his knee and back disabilities.  The Veteran was noted to use a cane and a right knee immobilizer.  The examiner reported that the Veteran declined and was unwilling on multiple times to perform range of motion testing and that he had to keep his knee straight at all times.  The examiner reported that the Veteran's right knee had some mild diffused tenderness to palpation but it was not localized to any specific region.  The examiner reported that the knee was not swollen.  An anterior drawer test, posterior drawer test, McMurray test, and Lachman's test were not able to be tested due to the Veteran's unwillingness to move his knee.  The examiner reported that the Veteran had normal ligamentous stability with varus and valgus stressing and there was no objective evidence as to why the Veteran could not move his knee.  The examiner diagnosed the Veteran with degenerative joint disease of the right knee.  The examiner also remarked that he was unable to appropriately evaluate the Veteran right knee due the lack of cooperation of the Veteran.  

An April 2011 letter from the Veteran's private treatment provider, Dr. F.C., reported that the Veteran had an ACL tear and arthritis of the right knee.  The Veteran was recommended to wear an ACL brace for right chronic ACL tear and knee instability.  

A February 2012 Disability Benefits Questionnaire completed by the Veteran's private treatment provider, Dr. F.C., reported that the Veteran had a right knee ACL tear chronic, osteoarthritis, and laxity/instability severe.  Dr. F.C. reported that the Veteran's right leg was useless and he had to wear an immobilizer with the use of crutches for three to five weeks.  Dr. F.C. reported severe subluxations, severe instability, locking, joint pain, and effusions.  No range of motion results were noted.  

A May 2012 private treatment report from Dr. M.D., reported that the Veteran reported right knee pain, giving way, locking, stiffness, night pain awaking, swelling, limited range of motion, numbness, and tingling.  The Veteran was noted to use a cane and was wearing an ACL knee brace.  Physical examination noted that his right knee would not extend to 30 degrees of flexion but after his muscle were relaxed he was able to extend to 10 degrees.  No effusion, no MJL or LJL tenderness were noted.  No excursion was noted on Lachmans testing.  Flexion was noted to 105 degrees.  Trace anterior excursion on drawer test was noted.  Medial ACT associated with some pain and some lateral crepitus.  The Veteran was diagnosed with right knee pain with chronic ACL tear with moderate post-traumatic degenerative joint disease.  

A December 2013 Hartford Life Insurance Company attending physician statement of functionality, shows that the Veteran had a chronic ACL tear, pain, gait instability, and falls.  Spurring of the patella and tibia were noted.  The physician noted that the the Veteran achieved flexion of 90 degrees and extension to 120 degrees.  The physician reported that the Veteran was self-employed.  

A December 2013 private treatment report by Dr. W.C., showed that the Veteran was able to achieve full range of motion of the right knee with no valgus or varus instability present.  The Veteran was diagnosed with osteoarthritis, knee sprain, and chondromalacia affecting the right knee.  

A February 2014 private physical therapy treatment report shows that the Veteran had range of motion of the right knee from 25 degrees to 105 degrees.  

A June 2014 VA treatment record shows that the Veteran reported no knee pain and was able to achieve full range of motion for his right knee.  

An August 2015 VA treatment record noted that the Veteran was not wearing a knee brace and had good right knee strength.  

Increased Rating -Limitation of Flexion

After a review of the evidence of record the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for the right knee disability based upon limitation of flexion.  The probative evidence of record shows that the Veteran was limited to at the most, 25 degrees of right knee flexion during the course of the appeal as shown during a June 2014 private physical therapy session.  While the Board notes that in February 2009 and October 2009, the medical evidence shows that the Veteran's right knee was in a fixed positon at 0 degrees of extension, there is no evidence to show that the Veteran's knee was ankylosed as that Veteran was not diagnosed with ankylosis.  Additionally, during the October 2009 VA examination, the examiner remarked that there was no medical reason for the Veteran's inability not to move his knee, but instead it was his unwillingness to participate in the examination that caused the 0 degree extended knee.  Therefore, the Board finds that the probative evidence of record are range of motion results from January 2008, May 2012, December 2013, February 2014 and June 2014, that all show the Veteran was never assessed with right knee flexion limited to 15 degrees or less which would entitle the Veteran to the next highest rating for limited knee flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  In fact, while the Veteran consistently reported symptoms of weakness, stiffness, swelling, instability, fatigability, and lack of endurance; his right knee flexion was limited to, at worst, 25 degrees.

The Board notes that the additional limitation the Veteran experiences due to pain, weakness, fatigability, lack of endurance, or incoordination on repetition was accounted for by the VA examiner when determining the Veteran's range of motion. 38 C.F.R. § 4.40, 4.45 (2015).  The Board finds that the preponderance of the evidence is against a finding that the Veteran had more limitation of flexion than that found at his VA examinations and other range of motion evaluations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for limitation of flexion of the right knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 (2015).

Earlier Effective Date for a Right Knee Disability Based on Right Knee Laxity

The Veteran asserts that his right knee laxity warrants an earlier effective date for the award of a 30 percent rating prior to February 19, 2009.   

The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  Otherwise the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 38 C.F.R. § 3.400(b)(2) (2015).

After a review of the evidence of record the Board finds that the Veteran is not entitled to an earlier effective date for a 30 percent rating for right knee laxity under Diagnostic Code 5257.  The probative evidence of record shows that during a January 2008 VA examination, the Veteran was assessed with normal results using Lachman and drawer tests, and showed mild ligamentous laxity on varus and valgus stressing.  A January 2009 VA examination report noted that the Veteran's knee was stable.  As the Veteran was never assessed with severe laxity of the right knee prior February 19, 2000, and an earlier effective date for the 30 percent rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  

Therefore, based on the above stated facts and regulations, the Board finds that the legally correct date for the grant of a 30 percent rating for the right knee disability based upon severe laxity was February 19, 2009, the date the Veteran was first shown to have severe right knee laxity and the disability arose.  The Veteran is not entitled to an earlier effective date and his claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Earlier Effective Date for a Right Knee Disability Based on Limitation of Extension

The Veteran asserts that his right knee limitation of extension warrants a separate rating prior to May 9, 2012, the date the RO assigned a 10 percent rating.  

The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  Otherwise the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 38 C.F.R. § 3.400(b)(2) (2015).

Initially, the Board notes that the Veteran's right knee disability has been service connected since April 23, 1986 based upon limitation of motion.  While the Veteran's claim for an increased rating for a right knee disability was pending, the RO in a March 6, 2012 rating decision assigned a separate 10 percent rating for the right knee disability based upon limitation of extension, effective February 19, 2009.  The Veteran filed a notice of disagreement with that action and asserted that an earlier effective date was warranted.  

Here, the Board notes that prior to May 9, 2012, the Veteran was medically assessed to achieve right knee extension to 0 degrees by both VA examiners and private treatment providers in January 2008, February 2009, and October 2009.  At no time prior the May 9, 2012 was the Veteran ever assessed with a right knee extension limited to 10 degrees even considering his reports of pain, stiffness and instability.  

Therefore, based on the above stated facts and regulations, the Board finds that the legally correct date for the grant of a separate rating for the right knee disability based upon limitation of extension was May 9, 2012, the date the Veteran was first shown to have abnormal right knee extension results and the disability arose.  Therefore, the Veteran is not entitled to an earlier effective date and his claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for right knee disability based upon limitation of flexion is denied.  

Entitlement to an effective date earlier than February 19, 2009, for the award of a 30 percent rating for right knee disability based on laxity is denied.  

Entitlement to an effective date earlier than May 9, 2012, for the award of a 10 percent rating for right knee disability based on limitation of extension is denied.


REMAND

Service Connection for Left Knee Disability

The Veteran has asserted that service connection is warranted for a left knee disability secondary to a service connected right knee disability.  

A December 2014 VA examination report shows that the examiner opined that the there was no evidence to suggest that right osteoarthritis cause the left osteoarthritis with chondromalacia of the patella.  The examiner also opined that that it was at least as likely as not that they are conditions that occurred simultaneously but unable to give a causative effect from the right knee. 

The Board finds that the December 2014 VA examiner did not address the issue of whether the Veteran's left knee disability was aggravated by the Veteran's service connected right knee disability, or other service-connected disabilities.  In a secondary service-connected claim, a medical opinion that a disability is not the result of or due to an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Therefore, on remand, a new VA examination is warranted.

Extraschedular Consideration for Right Knee Disability

Pursuant to the Boards October 2013 Remand directives, the issues of a rating in excess of 30 percent for right knee laxity was referred to the Director of the Compensation and Pension Services for consideration on an extraschedular basis under 38 C.F.R. § 3.321(b) (2015).  The Director provided an advisory opinion in September 2015 that reported the Veteran stopped working in July 2008 as a machinist and a truck driver allegedly due to the service connected right knee disability.  The Director reported that none of the objective medical evidence revealed that any of the Veteran's conditions warranted an increased evaluation of a schedular or extraschedular basis.  The examiner cited to medical evidence that showed the Veteran had a mild condition regarding laxity and therefore an extraschedular evaluation for laxity of the right knee in excess of 30 percent was not warranted.  The Board notes that the Director only considered the Veteran's right knee laxity in making the determination that a extraschedular rating was not warranted and did not assess the other disabilities affecting the Veteran's knee that caused limitation of extension and flexion.

In light of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), which determined that extraschedular consideration required consideration of the collective impact of the Veteran's service-connected disabilities in assessing the disability picture and whether it made the schedular criteria inadequate for rating purposes, the Board finds that this issue must be referred once again to the Director for Compensation and Pension Service for extraschedular consideration of the Veteran's collective impairment of right knee disability.   

TDIU

The Board finds that additional development is required before the issue of entitlement to TDIU is warranted.  The Veteran does not current meet the schedular criteria for the assignment of TDIU as his combined rating is currently 50 percent.  However, a review of the record shows that the Veteran may be prevented from gaining and maintaining employment by limitations resulting from his service-connected right knee disability.  The Board notes a November 2013 treatment note from a VA physician that noted he should not return to work until his knee condition improved.  Where the percentage requirements are not met, entitlement to TDIU may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, with consideration of the Veteran's background, including employment and educational history.  38 C.F.R. §4.16(b) (2015).  The Board does not have the authority to assign TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

When a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but does not meet the percentage requirements for a TDIU of 38 C.F.R. § 4.16(a), the case may be referred to appropriate VA officials for consideration of assignment of TDIU.  38 C.F.R. § 4.16(b) (2015).

Therefore, the Board finds that as the issue of TDIU must first be referred to the Director of Compensation and Pensions Services, and since the Veteran does not meet the criteria under 38 C.F.R. § 4.16(a), the case is referred to the Director for consideration on an extraschedular basis under 38 C.F.R. § 4.16(b) (2015).

Remaining Issues

With regards to the Veteran's claims for entitlement to service connection for hemorrhoids, erectile dysfunction, hypertension, and a gastrointestinal disorder, a September 2015 rating decision denied service connected for these issues.  The Veteran filed a notice of disagreement in January 2016 with the rating decision.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).




Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case which addresses the issues of entitlement to service connection for hemorrhoids, erectile dysfunction, hypertension, and a gastrointestinal disorder.  Inform the Veteran that he must file a substantive appeal if he desires appellate review of those issues.

2.  Schedule the Veteran for a VA orthopedic examination to determine etiology of his left knee disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must specifically acknowledge and consider the lay evidence of the Veteran regarding his symptoms.  The examiner should include a detailed rationale for all opinions provided.  The examiner is requested to set forth all manifestations of the left knee disability, and provide a medical opinion on the following:

(a) Is it is as least as likely as not (50 percent probability or greater) that any left knee disability was caused by or had onset during the Veteran's active service?

(b) Is it is as least as likely as not (50 percent probability or greater) that any left knee disability was caused by the Veteran's service-connected right knee disability?

(c) Is it is as least as likely as not (50 percent probability or greater) that any left knee disability has been aggravated (increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected right knee disability?

3.  Refer the claim an for increased rating for the right knee disability to the VA Director, Compensation and Pension Service for consideration of entitlement to increased ratings, to include the collective impact of the service-connected disabilities to determine whether a combined extraschedular rating is warranted under 38 C.F.R. § 3.321(b) (2015) .

4.  After the above has been completed, refer the case to the VA Director, Compensation and Pension Service for consideration of the propriety of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) (2015).

5.  Then, readjudicate the claims.  If the decisions are adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


